Citation Nr: 1420998	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  12-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

2.  Entitlement to an earlier effective date for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Stephen Wegner, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from October 1966 to August 1968.  The Veteran had service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in October 2013.  A transcript of that proceeding has been associated with the claims file.

The Board notes that during the Veteran's October 2013 hearing, he and his representative reported that the Veteran had previously filed a claim of entitlement to service connection for bilateral hearing loss and tinnitus sometime during 1970.  In support of this contention, the Veteran submitted evidence including a May 1970 Report of Medical Examination for Disability Evaluation, which included an audiometric examination.  The December 2011 Statement of the Case (SOC) indicated that the May 1970 VA examination showed the Veteran did not meet the criteria of hearing loss required for VA purposes.  In the absence of more evidence, the Board will afford the Veteran the benefit of the doubt and treat his claim as an original service connection claim rather than as a petition to reopen a previously denied claim.

The record reflects that after the SOC, the Veteran submitted additional relevant evidence to the Board.  No subsequent Supplemental SOC (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction, in accordance with 38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The issue of entitlement to an earlier effective date for service-connected tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent evidence of record reflects that the Veteran's left ear hearing loss disability is etiologically or causally related to his noise exposure in service.

2.  The probative evidence of record is at least in equipoise that the Veteran's right ear hearing loss disability is etiologically or causally related to his noise exposure in service.


CONCLUSION OF LAW

The elements required to establish service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claims of entitlement to service connection for left and right hearing loss disabilities.  Thus, any errors in complying with the notice or assistance requirements with respect to these matters are moot.



Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Here, there is no presumed service connection because the Veteran's hearing loss disability did not manifest to a compensable degree within one year of service.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Analysis

The Veteran contends that he has current bilateral hearing loss due to military service.

On his October 1966 induction examination for the Army, audiometry revealed that puretone thresholds, in decibels, when converted to ISO (ANSI) units, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
n/a
10
LEFT
20
15
15
n/a
15

The Veteran's August 1968 separation examination does not contain audiometry findings.  However, on his August 1968 separation Report of Medical History, the Veteran denied ear trouble and hearing loss.

Audiometric testing of the Veteran took place as part of a Compensation and Pension Examination at VAMC Newark in May 1970.  Audiometry revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
n/a
5
LEFT
0
0
5
n/a
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

The Veteran was afforded a VA audiological examination in May 2009.  Audiometry revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
15
15
10
35
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 95 percent in the left ear.

The Veteran was afforded a subsequent VA audiological examination in October 2011.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Audiometry revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
15
15
10
35
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

The Veteran also submitted the results of private audiological testing, conducted in October 2013 by Dr. G. S.  Audiometry revealed puretone thresholds, in decibels, were:








HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
n/a
30
LEFT
35
45
30
45
75

With respect to the first Hickson element, the Veteran has current bilateral sensorineural hearing loss.  The Veteran's left ear meets the requirements of 38 C.F.R. § 3.385 (2013), as the Veteran has auditory frequencies in his left ear that are 40 decibels or higher.  Regarding the Veteran's right ear, his hearing loss also meets these requirements, as his May 2009 VA examination report indicates a Maryland CNC Test speech recognition score of less than 94 percent.  Thus, the first Hickson element is met.

With respect to the second Hickson element, in-service incurrence, the Veteran's DD Form 214 indicated that his Duty Military Occupational Specialty (MOS) was as Military Police.  Given the duties associated with the Veteran's position, his accounts of in-service exposure to hazardous noise are accepted.  Thus, the second Hickson element, in-service incurrence, is met.

The pertinent inquiry, then, is whether the Veteran's current left and right ear sensorineural hearing loss began in service or was caused by any incident of service, to include noise exposure.  The Board concludes that they were.

Of record is a March 2010 private opinion from Dr. S. R.  Dr. S. R. diagnosed the Veteran with asymmetric sensorineural hearing loss affecting both ears, and opined that it was likely due to his gunfire exposure in the military prior to 1970.  Also of record is the October 2011 VA examination report.  Although the examiner checked the box indicating that the Veteran's hearing loss not at least as likely as not caused by or a result of an event in military service, the examiner's opinion and supporting rationale support finding that the Veteran's left ear hearing loss was due to military service.  Specifically, the examiner explained that the Veteran's VA Compensation and Pension Examination conducted in May 1970 indicated a significant shift from his 1966 induction examination.  The examiner concluded that since the date of the shift was unknown, it was at least as likely as not that the shift occurred while the Veteran served in the military.  Additionally, the Veteran submitted a private opinion from Dr. G.S., dated in October 2013.  Dr. G. S.'s opinion reflected that he had reviewed the Veteran's documented medical history.  He concluded that the Veteran's left sensorineural hearing loss is more likely than not due to noise that he was exposed to in combat and during service.  Dr. G. S. cited the Veteran's in-service exposure to gunfire, nearby heavy weapons fire, and close proximity to a landmine when it exploded.

The Board notes there is a negative opinion of record, in particular, the opinion contained in the May 2009 VA examination report.  However, the Board finds that the finds that this opinion is entitled to little probative value, as it was not supported by an adequate rationale.  Specifically, the examiner noted that the Veteran reportedly did not wear ear protection when exposed to weapons fire while in service, but did wear it during his post-service employment.  The examiner's opinion was that it was less likely than not that the Veteran's hearing loss was totally due to military noise exposure.  However, the examiner failed to explain why, or to what degree, the post-service noise exposure was responsible, if any, for the Veteran's current hearing loss.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board affords Dr. S. R's March 2010 opinion, the October 2011 VA examiner's opinion, and Dr. G. S.'s October 2013 opinion greater probative value.  

Based on this record, the Board finds that the Veteran's left and right ear sensorineural hearing loss is at least as likely as not the result of his military service, to include traumatic noise exposure.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection for bilateral sensorineural hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral ear sensorineural hearing loss is granted.


REMAND

In response to an August 2009 rating decision, the Veteran filed a timely Notice of Disagreement (NOD) with respect to the effective date for the grant of his service-connected tinnitus.  However, a Statement of the Case (SOC) with respect to that issue was not issued by the RO, and thus it remains pending.  As VA has yet to issue a SOC as to the issue of entitlement to an earlier effective date for service-connected tinnitus, the Board is obligated to remand that claim.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.29 (2013).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a Statement of the Case as to the issue of entitlement to an earlier effective date for service-connected tinnitus.  Inform the Veteran that in order to perfect an appeal of the claim of entitlement to an earlier effective date for service-connected tinnitus, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


